Filed Pursuant to Rule 424(b)(3) Registration No. 333-193086 Prospectus Supplement No. 3 (to Prospectus dated January 7, 2014) 2,172,405 Shares PROFIRE ENERGY, INC. Common Stock This prospectus supplement supplements the prospectus, dated January 7, 2014, as amended or supplemented (the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration No. 333-193086).This prospectus supplement is being filed to update, amend and supplement the information included or incorporated by reference in the Prospectus with the information contained in our quarterly report on Form 10-Q, filed with the Securities and Exchange Commission (the “Commission”) on February 14, 2014 (the “Quarterly Report”). Accordingly, we have attached the Quarterly Report to this prospectus supplement. The Prospectus and this prospectus supplement relate to the sale or other disposition from time to time of up to 2,172,405 shares of our common stock, which are held by the selling stockholders named in the Prospectus. The shares of common stock covered by the Prospectus and this prospectus supplement were previously issued by us in a private placement. We are not selling any common stock under the Prospectus and this prospectus supplement and will not receive any of the proceeds from the sale or other disposition of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is quoted on the OTCQB and the OTCBB under the symbol “PFIE”. Investing in our common stock involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” beginning on page 9 of the Prospectus, and under similar headings in any amendment or supplements to the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 14, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-52376 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah (Address of principal executive offices) (Zip Code) (801) 796-5127 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes []No [X] As of February 4, 2013 the registrant had 47,836,428 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2013 (Unaudited) and March 31, 2013 3 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Unaudited) for the three and nine month periods ended December 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended December 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial ConditionAnd Results of Operations 13 Item 3.Quantitative and Qualitative Disclosure about Market Risk 23 Item 4.Controls and Procedures 23 PART II — OTHER INFORMATION Item 1A.Risk Factors 24 Item 6.Exhibits 25 Signatures 26 2 PART I. FINANCIAL INFORMATION Item 1 Financial Info PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets December 31 March 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred income tax liability Income taxes payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 10,000,000 shares authorized: no sharesissued and outstanding - - Common shares: $0.001 par value, 100,000,000 shares authorized: 47,836,428 and45,250,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income/(loss) ) Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Other Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Nine Months Ended December December REVENUES Sales of goods, net $ Sales of services, net Total Revenues COST OF SALES Cost of goods sold-product Cost of goods sold-services Total Cost ofGoods Sold GROSS PROFIT OPERATING EXPENSES General and administrative expenses Research and development Payroll expenses Depreciation expense Total Operating Expenses INCOME FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - ) ) ) Gain on disposal of fixed assets - - - Rental income - - Interest income Total Other Income (Expense) NET INCOME BEFORE INCOME TAXES ) INCOME TAX EXPENSE ) NET INCOME $ $ ) $ $ FOREIGN CURRENCY TRANSLATION GAIN (LOSS) $ ) $ ) ) ) TOTAL COMPREHENSIVE INCOME $ $ ) $ $ BASIC EARNINGS PER SHARE $ $ ) $ $ FULLY DILUTED EARNINGS PER SHARE $ $ ) $ $ BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING FULLY DILUTED WEIGHTED AVERAGE NUMBEROF SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PROFIRE ENERGY, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended December 31 OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Gain on the disposal of fixed assets ) - Common stock issued for services Bad debt expense - Stock options issued for services Changes in operating assets and liabilities: Changes in accounts receivable ) ) Changes in inventories ) ) Changes in prepaid expenses ) Changes in accounts payable and accrued liabilities Changes in income taxes payable ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Proceeds from disposal of equipment - Purchase of fixed assets ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Stock issued - Stock issued in exercise of stock options - Net Cash Used in Financing Activities - Effect of exchange rate changes on cash ) ) NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ Income taxes $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Condensed Consolidated Financial Statements December 31, 2013 and March 31, 2013 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at December 31, 2013 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes thereto included in the Company's March 31, 2013 audited financial statements.The results of operations for the periods ended December 31, 2013 and 2012 are not necessarily indicative of the operating results for the full years. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Reclassification Certain balances in previously issued financial statements have been reclassified to be consistent with the current period presentation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statement of cash flows, cash and cash equivalents include cash and all debt securities with an original maturity of 90 days or less. As of December 31, 2013 and March 31, 2013, bank balances included $5,732,530 and $808,772, respectively, held by the Company’s banks.Of the bank balances, $3,471,361and $0 was not guaranteed by the Province of Alberta, Canada and the FDIC. Accounts Receivable Receivables from the sale of goods and services are stated at net realizable value. This value includes an appropriate allowance for estimated uncollectible accounts. The allowance is calculated based on past collectability and customer relationships. The Company recorded an allowance for doubtful accounts of $124,869 and $133,974 as of December 31, 2013 and March 31, 2013, respectively. 6 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Condensed Consolidated Financial Statements December 31, 2013 and March 31, 2013 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventory In accordance with ASC 330, the Company’s inventory is valued at the lower of cost (the purchase price, including additional fees) or market based on using the entire value of inventory.Inventories are determined based on the average cost basis.As of December 31, 2013 and March 31, 2013 inventory consisted of the following: December 30, March 31, Raw materials $
